MEMORANDUM OPINION
NIX, Judge:
Plaintiff in error, Ricky Lynn Coyle, hereinafter referred to as defendant, was convicted on a plea of guilty to Unauthorized Use of-a Vehicle in the District Court of Tulsa County, Case No. CRF-70-213, and sentenced to one year imprisonment in custody of the Oklahoma Department of Corrections. Judgment and sentence was imposed on March 17, 1970, and this appeal perfected therefrom.
On appeal, the single contention of the defendant is that the Juvenile Code, 10 O. S.Supp.1969, §§ 1101-1505, which provides for criminal prosecution of males as adults at age 16, but not females until age 18, is unconstitutional as denying equal protection of the law. This same issue was previously raised and found to be without merit in Lamb v. State, Okl.Cr., 475 P.2d 829 (1970); and Reed v. State, Okl.Cr., 475 P.2d 829 (1970). We again decline to grant relief in view of this contention.
It appears that defendant, a 17 year old male, entered a voluntary and understanding plea of guilty while represented by counsel after the trial court advised him of his rights and the effect of his plea.
We, therefore, conclude that the plea is valid as is the judgment and sentence imposed thereon. Finding no reason to the contrary, the judgment and sentence is hereby affirmed.
BUSSEY, P. J., and BRETT, J., concur.